Citation Nr: 1758360	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-45 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post right total knee replacement with history of degenerative joint disease with scar, to include consideration of a separate compensable rating for a right knee scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the proceeding is of record.

This matter was previously before the Board in September 2016 when it was remanded for further development (Social Security Administration (SSA) records, treatment records, and a VA examination.)  There has been substantial compliance with the directives of the Board's remand.


FINDINGS OF FACT

The Veteran's status post right total knee replacement with history of degenerative joint disease with scar has been manifested by chronic residuals consisting of severe painful motion or weakness, but without a painful or unstable scar. 


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and no higher, for status post right total knee replacement with history of degenerative joint disease with scar, have been met. 38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5055, 5256-5263, § 4.118, DCs 7801-7805 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating knee replacement

DC 5055, knee replacement, provides a maximum 60 percent rating for chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity. 38 C.F.R. §4.71a.  The Veteran's contentions, including the October 2017 post-remand brief prepared by his representative, indicate that the maximum schedular, 60 percent, rating is warranted for his post-knee replacement symptomatology.  The Board agrees. 


Rating Scar

Scars (including surgical scar) not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, DCs 7801 (scars not of the head, face, or neck that are deep and nonlinear), 7802 (scars not of the head, face, or neck that are superficial and nonlinear), and/or 7804 (unstable or painful scars).  In this regard, 38 C.F.R. § 4.118, DC 7801, provides for a 10 percent rating for scars not of the head, face, or neck that are deep and nonlinear with an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating for such scars with an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating for such scars with an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating for such scars with an area or areas exceeding 144 square inches (929 sq. cm.).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1). Additionally, 38 C.F.R. § 4.118, DC 7802, provides for a 10 percent rating for scars not of the head, face, or neck that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (1). Further, 38 C.F.R. § 4.118, DC 7804, provides for a 10 percent disability rating for one or two scars that are unstable or painful, a 20 percent disability rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804, Note (1). If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, DC 7804, Note (2). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, and summarizes the pertinent evidence below.  

Historically, the Veteran's right knee total replacement was rated as 100 percent disabling from January 27, 2009, to February 28, 2010, and as 30 percent disabling thereafter.  The Veteran contends that a higher rating is warranted because he wears a brace, uses a cane, has pain for which he takes oxycodone and methadone, and has limitation of motion.  The Board finds, based on the record as a whole, that a 60 percent rating, and no higher, is warranted for the Veteran's right knee total replacement with scar. 

A February 2010 VA examination report reflects that the Veteran contended that he has residual painful motion, weakness, tightness, stabbing pain, numbness, and difficulty with prolonged standing, walking, lifting, and carrying weight such as groceries.  The Veteran had full extension and flexion to 70 degrees, with fatigue, weakness, lack of endurance, and pain following repetitive use.  At this time, the Veteran was still in receipt of a 100 percent evaluation.

Records subsequent to the 2010 examination reflect that the Veteran continued to have chronic knee pain and that he was prescribed long term methadone and Percocet for knee and back pain (e.g. see 2012 list of medications, and October 2013 records).   However, he was still able to travel and go fishing (see June 2010 VA record).

A January 2013 VA telephone encounter note reflects that the Veteran stated that the methadone and Percocet were helping his knee pain, but that he felt the muscles in his legs have progressively gotten weaker.  It was noted that this "could be because his knee pain makes it difficult for him to exercise."

Records in 2014 reflect that he was on methadone three times a day, and oxycodone every four to six hours as needed, as well as ibuprofen, and capsaicin; these records do not state if the medication was for the Veteran's left or right knee.  They also note that he wore a metal knee braces.  Records in 2015 again reflect knee braces (e.g. see March and July 2015 VA records).  A June 2016 record reflects that the Veteran was on long-standing methadone and Percocet for osteoarthritis and has tolerated it with no evidence of diversion or abuse.

An August 2016 VA outpatient surgery note reflects that the Veteran had last been seen 17 months earlier for evaluation of both knees.  The Veteran reported that "his knees have never improved to the level that he expected and this has left him with symptomatic knees which are disabling and with which he has learned to live with it."  Upon examination, both knees were mobile though "irritable."  The examiner noted that in the right knee a "clunck [sic] was inadvertently produced during flexion and [the Veteran] states that this happens frequently.  I am not sure where this came from but may represent a movement of the mobile poly bearing."  X-rays of both knees revealed well-fixed knee prostheses bilaterally.  The clinical impression was "S/P bilateral knee total replacement with persistent symptoms.  He is likely to continue to suffer these symptoms in the future and will remain disabled in this respect.  He also has a significant disability from his lumbar spine and chronic LBP but it is not within the scope of this clinic to treat this condition which is also likely to continue unabated and possibly deteriorate over time."   

The Veteran testified at the March 2016 Board hearing that he can typically walk less than a quarter of a mile before he has to take a rest.  He testified that he takes methadone, OxyContin, walks with a cane and knee brace, cannot sit for more than five or ten minutes without having to get up, cannot keep his knee bent for long periods of time, and cannot walk on uneven surfaces without pain. 

An August 2017 VA examination report reflects that the Veteran reported that during a flare-up he has "what almost feels like pressure under the kneecap area sometime".  Upon examination, the Veteran had full extension and flexion to 110 degrees.  There was no evidence of pain on weightbearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft disuse.  There was also no evidence of pain on passive range of motion testing, and no evidence of pain when the joint was used in non-weight bearing.  The examiner did note that pain was exhibited on flexion and that it did not cause additional loss of range of motion upon repetitive use testing.  The Veteran had full strength of the knee but reported that he uses a cane, and braces all the time for stability and balance.  The Veteran did not have any instability upon testing.  

While the VA records note "irritable" motion (2016) and motion only on active movement (2017) rather than severe pain, nonetheless, the Veteran's testimony as well as the prescribed medications support a finding that he has chronic residuals of severe painful motion (in addition, he has a "clunk" in his knee which may cause pain).  Thus, a 60 percent is warranted under DC 5055.  As the Veteran is in receipt of the maximum scheduler allowance for a knee disability under DCs 5256 to 5263, which is also the maximum allowance under DC 5055 for a right knee replacement after more than one year, additional discussion of his symptoms under DeLuca v. Brown, 8 Vet. App. 202 (1995) and Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017) is moot. 

The Board has also considered whether the Veteran is entitled to a separate rating for a scar of the right knee but finds that he is not.  The February 2010 VA examination report reflects that the Veteran's scar was linear and measured 20 cm by 1 cm.  The scar was not painful on examination and there was no skin breakdown.  Although it was noted to be a deep scar with underlying tissue damage, there was no inflammation, no edema, and no keloid formation.  The scar, which was disfiguring, did not limit any motion or function.  The Veteran testified at the 2016 Board hearing that the middle of his scar is numb and to the exterior of it, he gets a stretching, aching pulling, and tingling feeling.  The August 2017 examination report reflects that the Veteran's right knee scar was well healed, nontender, and linear at 16 cm by .3 cm.  The Board acknowledges that the Veteran is competent to state symptoms of his scar; however, the Board finds that the examiners are more probative, and objective, as to their findings that the scar was not painful and not tender.  Moreover, the Board notes that under the amputation rule, the maximum rating for the Veteran's lower extremity for the knee and below is 60 percent; thus, a separate compensable rating for the same body part is not permissible.  38 C.F.R. § 4.71

The Board has applied the benefit of the doubt rule were applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to a rating of 60 percent, and no higher, for status post right total knee replacement with history of degenerative joint disease with a scar, is granted subject to the laws and regulations controlling the award of monetary benefits. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


